DETAILED ACTION
This action is in response to the Applicant Response filed 13 December 2021 for application 15/794,592 filed 26 October 2017.
Claims 1, 5, 8, 12, 15, 19 are currently amended.
Claims 2-4, 9-11, 16-18 are cancelled.
Claims 1, 5-8, 12-15, 19-20 are pending.
Claims 1, 5-8, 12-15, 19-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been full considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been full considered and, in light of the amendments to the specification, are persuasive.

Applicant failed to address the 35 U.S.C. 112(b) rejections of claims 19-20. Therefore, the 35 U.S.C 112(b) rejections of claims 19-20 are maintained.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1, 5-8, 12-15, 19-20 have been fully considered but are not persuasive. As noted below, the amendments to the claims have 
Applicant argues that the claims as amended provide additional details regarding improvements in the operation of a computer that is implementing transaction characterization. 
First, applicant argues that the claims, as amended, are specifically directed to categorization, wherein, following a setup procedure that does not consider a vendor type category, machine learning is conducted that adds vendor information, thereby improving accuracy and mapping. With respect to the argument, Examiner respectfully disagrees. Examiner first notes that machine learning does not add vendor information. In fact, claims 1, 8, 15 do not even mention machine learn, but, instead, generates likelihoods from a product of values and weights. The claims at best state that the weights are generated based on vendor information. The claims go on to recite that query results are stored in a table where the first field is a vendor name; however, nowhere in the claim is vendor information specifically added to the database. Regardless, the simple addition of additional information to a table fails to preclude the step from practically being performed in the mind and is, therefore, a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind which is directed to an abstract idea without significantly more. Additionally, the claim simply recites additional elements that provide a description of performing the adding of some information to the table during a setup procedure and generating other information after the setup procedure, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, nor do the limitations apply the exception in a meaningful in order to provide an inventive concept, and, therefore, the claim is directed to an abstract idea, and, therefore, the claim is not patent eligible.
BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). Here, the vendor information is simply an improvement to the information stored by the database, not an improvement to the database’s functionality. In fact, the database query examples used in the specification are standard known queries (Specification, ¶¶0039, 0042) and there is no evidence that the database’s functionality to search and retrieve information is improved due to the inclusion of more information. While the addition of more categories in the search command may help further restrict the results of the query, the simple use of more categories in the command does not change the functionality of the search commands. Allowing a limitation that simply restricts results by adding categories without improving the functionality would pre-empt all activity in the context of transaction categorization using the current functionality of the database. Therefore, the claim is directed to an abstract idea, and the claim is not patent eligible.
Therefore, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. Any additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the 
For at least these reasons, the 35 U.S.C. 101 rejections of claims 1, 5-8, 12-15, 19-20 are maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claims 1, 15 recite ... during a setup process, storing, in a database, a plurality of expense transactions, the expense transactions comprising a first field and a plurality of related fields, wherein the first field comprising different user defined string type names comprising a plurality of first words, and wherein the plurality of related fields comprise string information about the expense transactions comprising a plurality of second words, the plurality of related fields lacking vendor information ... (Claim 1 – lines 2-7; Claim 15 – lines 4-9). These limitations are not supported by the original description and constitute new matter to the original description. The original description states
As mentioned above, different customers may want to map expenses to particular buckets or type names that are used within their organizations. When an employee submits an expense report or when an invoice is received, a variety of different expenses may be associated with different expense type names specific to each company for example. These company specific type names may be voluminous and may vary from company to company. Embodiments described herein may allow these distinct type names to be mapped to common categories in a cloud system... For example, one customer may have configured an expense type name "telephone," another customer may have configured an expense type name "Verizon/TMobile," and a third customer may have configured an expense type name "phones and recurring." ... [A]ll of these expenses may be automatically categorized as "Telecom" during a "setup" or "onboarding" process. Later, as customers fill out expense reports over time, other data fields in expense reports, invoices or other related documents may be used to associate certain type names that may not have been associated during onboarding, for example. Accordingly, embodiments of the disclosure allow users to add additional related information (e.g., vendor information) so that the mapping to common categories becomes faster and more accurate.
(Specification, ¶0021)
While the specification discloses an example setup procedure (as noted above in ¶0021), this language is, at best, broad and exemplary and does not provide support for excluding vendor information during a setup procedure and later adding the vendor information subsequent to the setup procedure. 

Claim 8 recites ... during a setup process, storing, in a database, a plurality of expense transactions, the expense transactions comprising a first field and a plurality of related fields, wherein the first field comprising different user defined string type names comprising a plurality of first words, and wherein the plurality of related fields comprise string information about the expense transactions comprising a plurality of second words, the plurality of expense transactions lacking vendor information ... (Claim 8 – lines 6-11). These limitations are not supported by the original description and constitute new matter to the original description. The original description states
As mentioned above, different customers may want to map expenses to particular buckets or type names that are used within their organizations. When an employee submits an expense report or when an invoice is received, a variety of different expenses may be associated with different expense type names specific to each company for example. These company specific type names may be voluminous and may vary from company to company. Embodiments described herein may allow these distinct type names to be mapped to common categories in a cloud system... For example, one customer may have configured an expense type name "telephone," another customer may have configured an expense type name "Verizon/TMobile," and a third customer may have configured an expense type name "phones and recurring." ... [A]ll of these expenses may be automatically categorized as "Telecom" during a "setup" or "onboarding" process. Later, as customers fill out expense reports over time, other data fields in expense reports, invoices or other related documents may be used to associate certain type names that may not have been associated during onboarding, for example. Accordingly, embodiments of the disclosure allow users to add additional related information (e.g., vendor information) so that the mapping to common categories becomes faster and more accurate.
(Specification, ¶0021)
While the specification discloses an example setup procedure (as noted above in ¶0021), this language is, at best, broad and exemplary and does not provide support for excluding vendor information during a setup procedure and later adding the vendor information subsequent to the setup procedure. Therefore, there is no support in the original description for the inclusion of the current amendment to claim 8, and claims 8 fails to comply with the written description requirement. 
Claims 1, 5-7, 12-14, 19-20 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claims 1, 8, 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19-20 recite The computer system of... while failing to provide proper antecedent basis. Claim 15, from which claims 19-20 depend, either directly or indirectly, claims a “machine-readable medium.” It is suggested that claims 19-20 be amended to claim “The machine-readable medium of...” instead of “The computer system of...” Correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of storing ... a plurality of expense transactions..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user simply maintaining data values. As part of this mental process, the claim limitation provides additional information regarding the data transaction. This merely provides more descriptive information about the data.
The limitation of tokenizing the string type names to produce a plurality of first tokens, wherein each first token comprises one word of the plurality of first words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of tokenizing the string information to produce a plurality of second tokens, wherein each second token comprises one word of the plurality of second words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
The limitation of converting the first tokens to first values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of converting the second tokens to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of generating a plurality of first likelihoods from a product of each first value and a corresponding first weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights and the likelihoods. This merely provides more descriptive information about the data.
The limitation of generating a plurality of second likelihoods from a product of each second value and a corresponding second weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing 
The limitation of merging the first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
The limitation of associating the user defined string type names with the type categories based on the merged likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of sending a query to the database...
The limitation of storing the query result in a table..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user simply maintaining the query. As part of this mental process, the claim limitation provides additional information regarding the database table and the data in the table. This merely provides more descriptive information about the data.
The limitation of determining, for each string type name, a first count of unique strings in a first field of the related fields, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply counting unique strings.
The limitation of determining a second count of a number of transactions for each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply counting transactions.
Further, claim 1 recites additional element(s) of wherein at least one of the second values is a function of a count of unique vendor names. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – database. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing some steps during a setup procedure and other steps after the setup procedure and additional information regarding the second values, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a database, a description of performing some steps during and after a setup procedure and additional information regarding the second values amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 5 carries out the method of claim 1 but for the recitation of additional element(s) of wherein the at least one of the second values is a quotient of the first count and the second count. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – database. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding the second values, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a database and additional information regarding the second values amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer 

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein merging the first and second likelihoods comprises weighting first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "weighting" in the context of this claim encompasses the user simply scaling, with a weight value, the likelihoods.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – database. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a database amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of the merging further comprising selecting N highest likelihoods from the weighted first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses the user simply choosing a set number of likelihoods based on their values.
Further, claim 7 recites additional element(s) of wherein the weighting of the first likelihoods is a first standard deviation for the first likelihoods, and the weighting of the second likelihoods is a second standard deviation for the second likelihoods. If a claim limitation, under its broadest reasonable 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – database. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding the weighting of the likelihoods, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a database and additional information regarding the weighting of the likelihoods amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions and not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of storing ... a plurality of expense transactions..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user simply maintaining data values. As part of this mental process, the claim limitation provides additional information regarding the data transaction. This merely provides more descriptive information about the data.
The limitation of tokenizing the string type names to produce a plurality of first tokens, wherein each first token comprises one word of the plurality of first words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of tokenizing the string information to produce a plurality of second tokens, wherein each second token comprises one word of the plurality of second words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of converting the first tokens to first values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 
The limitation of converting the second tokens to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of generating a plurality of first likelihoods from a product of each first value and a corresponding first weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights and the likelihoods. This merely provides more descriptive information about the data.
The limitation of generating a plurality of second likelihoods from a product of each second value and a corresponding second weight...
The limitation of merging the first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
The limitation of associating the user defined string type names with the type categories based on the merged likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of sending a query to the database..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "sending" in the context of this claim encompasses the user simply issuing a command. As part of this mental process, the claim limitation provides additional information regarding the result of the command. This merely provides more descriptive information about the data.
The limitation of storing the query result in a table..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user simply maintaining the query. As part of this mental process, the claim limitation provides 
The limitation of determining, for each string type name, a first count of unique strings in a first field of the related fields, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply counting unique strings.
The limitation of determining a second count of a number of transactions for each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply counting transactions.
Further, claim 8 recites additional element(s) of wherein at least one of the second values is a function of a count of unique vendor names. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer system; one or more processors; non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions; database. These additional elements are recited at a high-level of generality (i.e., as generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, a database, and a description of performing some steps during and after a setup procedure and additional information regarding the second values amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 12 carries out the method of claim 8 but for the recitation of additional element(s) of wherein the at least one of the second values is a quotient of the first count and the second count. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer system; one or more processors; non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions; database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding the second values, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the 

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of wherein merging the first and second likelihoods comprises weighting first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "weighting" in the context of this claim encompasses the user simply scaling, with a weight value, the likelihoods.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer system; one or more processors; non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions; database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, and a database amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of the merging further comprising selecting N highest likelihoods from the weighted first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses the user simply choosing a set number of likelihoods based on their values.
Further, claim 14 recites additional element(s) of wherein the weighting of the first likelihoods is a first standard deviation for the first likelihoods, and the weighting of the second likelihoods is a second standard deviation for the second likelihoods. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer system; one or more processors; non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions; database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding the weighting of the likelihoods, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non-transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, a database, and additional information regarding the weighting of the likelihoods amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions and not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of storing ... a plurality of expense transactions...
The limitation of tokenizing the string type names to produce a plurality of first tokens, wherein each first token comprises one word of the plurality of first words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of tokenizing the string information to produce a plurality of second tokens, wherein each second token comprises one word of the plurality of second words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of converting the first tokens to first values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of converting the second tokens to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of generating a plurality of first likelihoods from a product of each first value and a corresponding first weight..., as drafted, is a process that, under its broadest 
The limitation of generating a plurality of second likelihoods from a product of each second value and a corresponding second weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights and the likelihoods. This merely provides more descriptive information about the data.
The limitation of merging the first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
The limitation of associating the user defined string type names with the type categories based on the merged likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
The limitation of sending a query to the database..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "sending" in the context of this claim encompasses the user simply issuing a command. As part of this mental process, the claim limitation provides additional information regarding the result of the command. This merely provides more descriptive information about the data.
The limitation of storing the query result in a table..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user simply maintaining the query. As part of this mental process, the claim limitation provides additional information regarding the database table and the data in the table. This merely provides more descriptive information about the data.
The limitation of determining, for each string type name, a first count of unique strings in a first field of the related fields, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply counting unique strings.
The limitation of determining a second count of a number of transactions for each string type name, as drafted, is a process that, under its broadest reasonable interpretation, 
Further, claim 15 recites additional element(s) of wherein at least one of the second values is a function of a count of unique vendor names. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions; database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing some steps during a setup procedure and other steps after the setup procedure and additional information regarding the second values, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable 

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 19 carries out the method of claim 15 but for the recitation of additional element(s) of wherein the at least one of the second values is a quotient of the first count and the second count. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions; database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, a database, and additional information regarding the second values amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions and not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of the merging further comprising selecting N highest likelihoods from the weighted first and second likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, 
Further, claim 20 recites additional element(s) of wherein the weighting of the first likelihoods is a first standard deviation for the first likelihoods, and the weighting of the second likelihoods is a second standard deviation for the second likelihoods. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions; database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding the weighting of the likelihoods, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program 

Allowable Subject Matter
Upon properly overcoming the rejections as discussed above in paragraphs 11-31, claims 1, 5-8, 12-15, 19-20 would be allowable.

Regarding the cited limitations of claims 1, 8, 15, which do not appear to be taught by the prior art: Segal et al. (US 2007/0276844 A1 - System and Method for Performing Configurable Matching of Similar Data in a Data repository) teaches tokenizing user-defined multi-word database corporate transaction entries with weights, learning weights from training sets based on groups of data elements for tokens and assigning the weights to the tokens to develop a match score using machine learning in order to create groups based on a database field. Koudas et al. (US 8,645,397 B1 - Method and Apparatus for Propagating Updated in Databases) teaches tokenizing database strings where each token is a word and the word tokens are converted to a value. Manterach et al. (US 2016/0041985 A1 - Systems and Methods for Suggesting Headlines) teaches using machine learning to compute a wCRT (likelihood) to each word (token) equal to the product of the tf-idf value of the word and its average wCRT (weight), where the average wCRT (weight) values are assigned based on training data and where the wCRT (likelihood) is used to determine a headline for the article with a determined topic. Manterach further teaches using filtering unigrams and bigrams to reduce the noise of the machine learning. 
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. The independent claims comprise generating first likelihoods for a tokenized 
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 8, 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Miranda et al. (US 2018/0357299 A1 – Identification and Management System for Log Entries) teaches grouping and managing log entries of transactional data in a database.
Walker et al. (US 2003/0126138 A1 – Computer-Implemented Column Mapping System and Method) teaches mapping output columns, based on output column attributes, to input columns, based on input column attributes.
Muni et al. (US 2012/0078913 A1 – System and Method for Shema Matching) teaches matching source and target database schema but tokenizing database fields and matching, using machine learning, based on syntactic and semantic similarities.
Jaro et al. (US 2002/0156793 A1 – Categorization Based on Record Linkage Theory) teaches parsing a text item into tokens, weighting the tokens based on categories and combining the weights to determine a final weight for the category.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/BRIAN M SMITH/Primary Examiner, Art Unit 2122